C. A. 9th Cir. Motions of Dr. Pepper/Seven-Up Corp., International Trademark Association, and American Bar Association for leave to file briefs as amici curiae granted. Certiorari granted limited to Question 1 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 8, 1994. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 6, 1994. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 20, 1994. This Court’s Rule 29.2 does not apply.